Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 & 7-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a vehicle camera system.
Prior art was found for the claims as follows: 
Kawamura et al. (US 2004/0105027 A1) (hereinafter Kawamura) 
Otsuka et al. (US 2005/0036660 A1) (hereinafter Otsuka) 
Gupta et al. (US 2015/0049193 A1) (hereinafter Gupta)
Hayakawa et al. (EP 2,879,386 A1) (hereinafter Hayakawa)
Wilson et al. (US 2009/0274340 A1) (hereinafter Wilson)
Heinrich et al. (US 2009/0296415 A1) (hereinafter Heinrich)
Kumon et al. (US 2008/0030374 A1) (hereinafter Kumon)
Mochida et al. (US 2009/0174809 A1) (hereinafter Mochida)
Yang et al. (US 2011/0181511 A1) (hereinafter Yang)
Anderson (US 6,674,475 B1) (hereinafter Anderson)
Saito (JP 2009-177311 A) (hereinafter Saito)

Regarding claim 1, Kawamura discloses a vehicle camera system, comprising: 
control circuitry; and

capture an image of surroundings of the first vehicle; and 
output the captured image to the control circuitry, 
the control circuitry is configured to:
execute an exposure control process based on the generated brightness horizontal profile, the generated brightness horizontal profile is based on a portion of the captured image.
	Next, Otsuka teaches that the portion of the captured image corresponds to the detection area within the captured image to separately display lights of a second vehicle on a display screen.
Lastly, Wilson teaches of the control circuitry is configured to:
determine, for each horizontal line within a detection area of the captured image, a respective specific brightness value based on addition of brightness values of pixels in each horizontal line within the detection area of the captured image; 
generate a brightness horizontal profile based on the brightness values of the pixels in each horizontal line.

However, neither Kawamura, Otsuka, Wilson, nor Saito teach or suggest the control circuitry configured to 
determine a corresponding weight for each horizontal line based on the respective specific brightness value.
on addition of the corresponding weight for each horizontal line to the brightness values of the pixels in each horizontal line.

Regarding claim 17, Kawamura discloses a vehicle camera system, comprising:
control circuitry; and
an imaging sensor mounted in a first vehicle, wherein the imaging sensor is configured to: capture an image of surroundings of the first vehicle; and output the captured image to the control circuitry,
the control circuitry is configured to: execute an exposure control process based on the brightness horizontal profile, the brightness horizontal profile is based on a portion of the captured image.
Next, Otsuka teaches of the portion of the captured image corresponding to a detection area within the captured image, and lights of a second vehicle are displayed separately on a display screen.
Lastly, Yang teaches of the control circuitry is configured to determine an evaluation value based on division of a maximum value by a local minimum value; and
execute an exposure control process based on the determined evaluation value,
the local minimum value is between two adjacent local maximum values.

However, neither Kawamura, Otsuka, Yang, nor Saito teach or suggest determine an evaluation value based on division of a maximum value in a brightness horizontal profile by a local minimum value in the brightness horizontal profile; and
between two adjacent local maximum values in 
the brightness horizontal profile.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487